internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-143422-01 date legend dear corporation state date date date date a b c d this is in reply to your letter dated date requesting a ruling regarding the application of sec_216 of the internal_revenue_code to corporation the represented facts are as follows corporation was formed on date under the laws of state for the purpose of acquiring and operating_on_a_cooperative_basis an apartment building the building the building consists of a residential apartments a superintendent’s apartment b retail stores and a basement rental area corporation’s leases with c retail stores expire in date and its leases with d retail stores expire in date corporation proposes to create b units in the commercial space and to convert those units to cooperative ownership by selling to a purchaser additional shares of stock attributable to each unit corporation represents that the shares to be issued with respect to each unit will be fully paid up in an amount bearing a reasonable relationship to the portion of the value of corporation’s equity in the building and land that is attributable to each unit the proprietary lease will entitle the purchaser of the additional shares attributable to the commercial unit to occupy the unit either for retail purposes or as a residential apartment the owner of the unit will at all times have the right as against corporation to occupy the unit for dwelling purposes plr-143422-01 corporation represents that the local zoning law and building regulations currently permit modification of the commercial units to residential use as a matter of right corporation submits facts and representations to show that it would be reasonable to convert the commercial units to residential use the size and location of the commercial units are such that with certain modifications they could be converted into residential apartments you have specifically requested two rulings provided corporation satisfies the requirements of sec_216 c and d neither the issuance of stock by corporation to be allocated to a unit nor the possible nonresidential use of a unit will prevent corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 a person who purchases the stock of corporation attributable to a unit for the commercial use of such space will qualify as a tenant-stockholder for purposes of sec_216 provided such stock is fully paid up in an amount which bears a reasonable relationship to the portion of the value of corporation’s equity in the building and land which is attributable to the apartment which the purchaser is entitled to occupy sec_216 provides that the term cooperative_housing_corporation means a corporation - a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by the corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant- stockholders sec_216 provides that the term tenant-stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the house or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy revrul_74_241 1974_1_cb_68 holds that for purposes of sec_216 the term apartment in a building means an independent housekeeping unit consisting of one or more rooms containing facilities for cooking sleeping and sanitation normally found in a principal_residence revrul_90_35 1990_2_cb_48 provides that revrul_74_241 does not require that a unit presently contain all the facilities normally found in a principal_residence in order to constitute an apartment in a building for purposes of sec_216 a unit will plr-143422-01 be treated as meeting that definition if the stockholder is entitled to convert the unit to an apartment as defined in revrul_74_241 solely by reason of ownership of stock in the cooperative_housing_corporation the conversion of the unit would be reasonable under all the facts and circumstances including structural feasibility and cost and the applicable local zoning building and fire codes permit both the conversion and residential use of the unit as a matter of right applying the above standards to the facts and representations submitted and subject_to the limitation below we conclude that provided corporation meets the requirements of sec_216 c and d neither the issuance of stock by corporation to be allocated to the commercial units nor the possible nonresidential use of the commercial units will prevent corporation from qualifying as a cooperative_housing_corporation within the meaning of sec_216 we also conclude that the person who purchases the stock of corporation attributable to the commercial unit for the commercial or residential use of the space will qualify as a tenant-stockholder for purposes of sec_216 provided the stock is fully paid up in an amount which bears a reasonable relationship to the portion of the value of corporation’s equity in the apartment building and land which is attributable to the apartment which the purchaser is entitled to occupy except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to the taxpayer’s tax_return filed for the year in which the transaction referred to in this ruling is completed in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours brenda m stewart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries
